Citation Nr: 9906842	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
status post truncal vagotomy, antrectomy and 
gastrojejunostomy with dumping syndrome and gastroesophageal 
reflux, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for the service connected peptic ulcer 
disease, status post truncal vagotomy, antrectomy and 
gastrojejunostomy with dumping syndrome and gastroesophageal 
reflux (service-connected stomach disability) above 40 
percent. 

The veteran had requested a hearing before the Board, on VA 
form 9, in November 1997 and March 1998.  However, when the 
Board informed him by letter dated in January 1999 of his 
hearing scheduled in March 1999, he responded by withdrawing 
his hearing request in writing in February 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service-connected stomach disability is 
manifested by narrowing of the distal thoracic esophagus, 
mild to moderate tenderness in the epigastric and left upper 
quadrant areas, and complaints of cramping abdominal pain, 
nausea and sweating, regurgitation and vomiting, increased 
gas and diarrhea, not productive of severe disability.


CONCLUSION OF LAW

The criteria for assignment of a disability rating higher 
than 40 percent for the service-connected stomach disability 
have not been satisfied.  38 U.S.C.A. §  1131, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Codes 7305, 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, it is the present level of the 
veteran's disability that is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  A May 1993 rating 
decision granted service connection for peptic ulcer disease, 
status post truncal vagotomy, antrectomy and 
gastrojejunostomy with dumping syndrome and gastroesophageal 
reflux, and assigned a rating of 40 percent, under Diagnostic 
Code 7305, based on the evidence then of record.  This 
evidence included the veteran's service medical records and 
reports of VA examinations in April 1971 and April 993.

The service medical records indicate that the veteran had an 
acute duodenal ulcer in June 1968.  He also received two 
periods of inpatient treatment, from May to June of 1968, and 
in May 1969, because of an inability to retain solid food and 
weight loss.  He was diagnosed on both occasions with acid 
peptic disease.  The service medical records also note 
various inservice complaints of abdominal pain and treatment 
for peptic ulcer.  

The April 1971 VA examination consisted of a gastrointestinal 
(GI) series examination using barium ingestion.  The medical 
impression was of chronic peptic ulcer disease with deformity 
of the duodenal bulb.  In January 1978, while working 
overseas as a civilian for the Department of Defense (DOD), 
he underwent another GI series examination in a U.S. Army 
hospital.  The results revealed evidence of duodenal ulcer 
involving the duodenal bulb with considerable edema and a 
large ulcer felt to be present involving the superior portion 
of the bulb.  

In October 1987, while still a DOD civilian employee, the 
veteran was admitted to an Army hospital for surgical 
treatment of upper GI bleeding.  He was hospitalized for 
approximately one month, and underwent truncal vagotomy, 
antrectomy, and gastrojejunostomy procedures.  He was 
diagnosed with an active acute duodenal ulcer with bleeding, 
as well as chronic peptic ulcer disease.  Between September 
1989 and December 1992, he received further outpatient 
treatment from U.S. Army medical facilities for abdominal 
cramps, nausea, and other symptoms of his ulcer.  

The veteran was further examined in April 1993 by VA.  The 
examination included a patient history in which he stated 
that his ulcer history included the 1987 truncal vagotomy and 
antrectomy with a gastrojejunoscopy.  At the time of the 1993 
examination, he complained of diarrhea and abdominal cramps, 
and stated that his weight was stable.  His weight was 182 
pounds, with a maximum weight in the past year of 185 pounds.  
The diagnosis was history of peptic ulcer disease, status 
post truncal vagotomy and antrectomy with gastrojejunostomy 
and mild to moderate dumping syndrome.  Other diagnoses were 
gastroesophageal reflux and positive hematest stool of 
unknown etiology, but gastrointestinal bleeding was ruled 
out.   

The veteran was subsequently examined by VA in October 1994.  
He stated that he had diarrhea, cramping abdominal pain, and 
occasional vomiting and nausea.  His weight was 177 pounds, 
and his maximum weight in the past year was 185 pounds.  His 
build and state of nutrition were described as well-developed 
and well-nourished.  The diagnosis was peptic ulcer disease, 
status post truncal vagotomy and antrectomy with 
gastrojejunostomy and dumping syndrome and some 
gastroesophageal reflux. 

In August 1995, the veteran underwent an upper endoscopy by 
VA for evaluation of abdominal pain, nausea, vomiting, and 
weight loss.  The clinical findings were nonspecific 
esophagitis, surgical changes of the stomach, and a gastric 
mass to be biopsied.  The biopsy diagnosis was mild foveolar 
hyperplasia, acute and chronic inflammation, and organisms 
consistent with Helicobacter pylori identified.  

The veteran underwent another upper endoscopy in June 1997, 
to evaluate complaints of nausea and vomiting.  The operative 
findings included nonspecific esophagitis, surgical changes 
of the stomach that were biopsied, gastric bezoar, and 
nonspecific gastritis.  The pathology report from the biopsy 
indicated that the esophageal brushings revealed reactive 
squamous cells, neutrophils, and many yeast-like bodies and 
pseudohyphae consistent with Candidia.

In October 1997, the RO again continued the veteran's 40 
percent evaluation of his post surgical peptic ulcer disease, 
based on a September 1997 VA examination.  During the 
examination, the veteran complained of severe cramping upper 
abdomen pain, nausea, regurgitation and vomiting, increased 
gas, as well as sweating with these symptoms.  He also 
complained of diarrhea that occurs every week or two and 
lasts for 2-3 days.  Being a diabetic on insulin, he stated 
that the vomiting has made it difficult to regulate his 
insulin dosage, and had resulted in some hypoglycemic spells.  
He stated that he takes medication with his meals and at 
bedtime for his stomach.  Upon examination, the veteran 
weighed 186 pounds, with a reported maximum weight in the 
past year being 196 pounds.  The examiner found him to have a 
well-developed build and well-nourished state of nutrition.  
The veteran reported that he is eating four meals per day.  
Upon examination, the veteran's abdomen was flat without 
organomegaly or masses.  He had mild to moderate tenderness 
in the epigastric and left upper quadrant areas, and his 
bowel sounds were normoactive.  An upper GI series revealed 
mucosa of the esophagus that appeared granular, thought to be 
due to a degree of esophagitis.  The examination also 
revealed a stricture-like narrowing involving the distal 
thoracic esophagus, which appeared very spastic.  His 
diagnosis was peptic ulcer disease, status post truncal 
vagotomy, enterectomy, gastric jejunostomy with dumping 
syndrome and gastroesophageal reflux.       

The veteran has appealed the continuation of a 40 percent 
rating for his service-connected stomach disability and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence does not 
support his claim for an increased evaluation under 
Diagnostic Codes 7305 or 7308.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected stomach disability was rated 
under Diagnostic Code 7305, for duodenal ulcer.  A 60 percent 
rating is assigned for severe duodenal ulcers, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.

In this case, the veteran's ulcer condition shows evidence of 
periodic vomiting that occurs 15-20 minutes after eating.  He 
also has recurring regurgitation of food.  He sometimes gets 
nausea prior to eating by just smelling food.  However, the 
record does not show that he has hematemesis, melena, or 
anemia.  As for his body weight, the record shows that he 
weighed 186 pounds at the time of his September 1997 
examination, with a maximum weight of 196 pounds in the prior 
year.  This body weight is greater than the 177 pounds that 
he weighed in October 1994, and the 182 pounds that he 
weighed in April 1993.  Therefore, the evidence does not show 
that he has lost considerable weight due to duodenal ulcers.  
In short, the definite impairment of health required for the 
assignment of a 60 percent rating under Diagnostic Code 7305 
is not shown by the evidence of record.  The evidence does 
show that he has recurrent episodes of cramping pain and 
diarrhea that occur every one or two weeks.  Based on this, 
and the previously discussed results of his September 1997 
examination, the Board finds that the 40 percent rating under 
Diagnostic Code most appropriately describes his ulcer 
condition.

Because of the veteran's surgery in October 1987 for his 
peptic ulcer, the Board also considers whether a higher 
rating would be warranted under Diagnostic Code 7308.  The 
Board notes that ratings under Diagnostic Codes 7301 though 
7329, inclusive, 7331, 7342, and 7345 will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1998).  Under Diagnostic Code 
7308, a 60 percent rating is assigned for severe 
postgastrectomy syndromes, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  The 
record does indicate that the he suffers from nausea, 
sweating, diarrhea, and hypoglycemic symptoms.  However, as 
previously discussed, the veteran does not show signs of 
weight loss with malnutrition and anemia.  There is also no 
evidence of circulatory disturbance after meals.  Therefore, 
as the veteran has only satisfied only some of the symptoms 
of the 60 percent criteria, and is not shown to suffer from 
severe postgastrectomy syndrome, the Board finds that his 
condition has not met the increased rating requirements under 
Diagnostic Code 7308.   

The assignment of a 40 percent disability rating according to 
the Schedule does not preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A disability rating up to 60 percent 
exists in the Schedule for greater disability from a duodenal 
ulcer or postgastrectomy syndrome.  The record does not 
establish a basis to support the assignment of higher rating 
under the Schedule, as discussed above.  Additionally, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does not show that the veteran has 
required frequent hospitalization for his service-connected 
stomach disability.  Nor does the record show that his 
stomach condition has markedly interfered with his 
employment.  The Board notes that the record indicates that 
the veteran continues to work, albeit with some difficulties, 
despite his ulcer condition.  For the reasons noted above, 
the Board concludes that the impairment resulting from the 
service-connected stomach disability is adequately 
compensated by the schedular rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

An increased rating for the service-connected stomach 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


